FILED
                           NOT FOR PUBLICATION
                                                                            JAN 07 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DAVID BARRY TONEMAN and KELLY                    No. 13-56950
KRISTENE TONEMAN,
                                                 D.C. No. 2:12-cv-09369-MMM-
              Plaintiffs - Appellants,           MRW

 v.
                                                 MEMORANDUM*
U.S. BANK NA, as trustee for Bear
Stearns Asset-Backed Securities Trust
2004-AC7 Asset Backed Certificates
Series 2004-AC7; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                            Submitted January 5, 2016**
                               Pasadena, California

Before: M. SMITH, WATFORD, and FRIEDLAND, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 2
      David and Kelly Toneman appeal from the judgment dismissing their

Second Amended Complaint with prejudice for failure to state a claim upon which

relief can be granted. The Tonemans challenge the district court’s dismissal of

their claims for wrongful foreclosure, slander of title, negligence, fraud, and unfair

business practices on various grounds. We affirm dismissal of these claims for the

reasons stated in the district court’s order granting the defendants’ motion to

dismiss.

      AFFIRMED.